Citation Nr: 1011797	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for status 
post fracture of the left foot.

2.  Entitlement to an initial compensable rating for 
hypertension.

3.  Entitlement to an initial compensable rating for 
hyperhidrosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to 
September 2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for status post 
fracture of the left foot, hypertension and hyperhidrosis, 
all assigned a non-compensable rating.

The issue of entitlement to an initial compensable rating for 
hyperhidrosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to July 3, 2008, the Veteran's status post fracture 
of the left foot is manifested by subjective complaints of 
pain and mild tenderness.  There was no medical evidence of 
antalgic gait, swelling, hammertoe, flatfoot, weak foot or 
claw foot. 

2.  From July 3, 2008 to January 4, 2009, the Veteran's 
status post fracture of the left foot is manifested by 
subjective complaints of pain, tenderness, swelling, antalgic 
gait and non-weight bearing.  

3.  Since January 5, 2009, the Veteran's status post fracture 
of the left foot is manifested by subjective complaints of 
pain.  There has been no evidence of tenderness, antalgic 
gait, swelling, hammertoe, flatfoot, weak foot or claw foot. 

4.  The Veteran's hypertension is manifested by the usage of 
medications.  There is no evidence of diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the period prior to July 3, 2008 for status post fracture of 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5284 (2009).

2.  The criteria for a 30 percent evaluation for the period 
of July 3, 2008 to January 4, 2009 status post fracture of 
the left foot have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5284 (2009).

3.  The criteria for an initial compensable evaluation for 
the period since January 5, 2009 for status post fracture of 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5284 (2009).

4.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2009). 

As previously noted, in October 2007, the RO granted service 
connection for status post fracture of the left foot, 
hypertension and hyperhidrosis all assigned a non-compensable 
rating.  Because the Veteran appealed the RO's determination 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis 

Status Post Fracture of the Left Foot

The Veteran asserts that the rating he received for status 
post fracture of the left foot does not accurately reflect 
its severity and requests an initial rating of 30 percent.  A 
review of the record shows that a staged rating is warranted.  

The Veteran's disability is currently rated under Diagnostic 
Code 5284, the criteria for evaluating foot injuries.  38 
C.F.R. § 4.71a.  Diagnostic Code 5284 assigns a 10 percent 
rating for a moderate foot injury, a 20 percent rating for a 
moderately severe foot injury, and a 30 percent rating for a 
severe foot injury.  With actual loss of use of the foot, a 
40 percent rating will be assigned.  See Note to Diagnostic 
Code 5284.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

By way of history, the Veteran fractured his left great toe 
in service in 1997.  Treatment records show complaints of 
pain in the ball of the Veteran's left foot which worsen with 
standing.  The examiner noted medial plantar fascial 
insertion, with no evidence of spur.  She also noted neuroma 
of the left second interspace.  The examiner suggested 
steroid injections to ease the Veteran's pain.  

The Veteran was afforded a VA examination in June 2007.  The 
VA examiner had the opportunity to review the Veteran's case 
file.  He noted that the Veteran reported pain, weakness, 
stiffness, fatigue and lack of endurance of his left foot.  
The Veteran noted the symptoms to be constant and present on 
a daily basis.  The examiner noted no dislocation or 
recurrent subluxation.  The Veteran stated he has difficulty 
navigating stairs, walking and running long distances.  He 
uses inserts for his foot condition that he considers 
helpful.  No change in range of motion was detected during 
repetitive movement or when resistance was applied to the 
left foot.  The examiner noted that he could not say without 
speculating whether the Veteran was affected by pain, 
fatigue, weakness, lack of endurance or incoordination on 
repeated use of his left foot.  The examiner noted a well-
formed arch and tenderness to palpation over the dorsal 
aspect of the left great toe.  

The Veteran was afforded a VA examination in February 2008.  
The VA examiner had the opportunity to review the Veteran's 
case file.  He noted that the Veteran did not have an 
antalgic gait and did not walk with any assistive devices.  
The Veteran had dorsiflexion to 20 degrees, plantar flexion 
to 45 degrees, inversion to 30 degrees and eversion to 20 
degrees.  The examiner noted no pain or further limitation of 
motion with movement.  He noted no edema, ecchymosis or 
erythema.  The left foot also showed no signs of pes planus, 
pes cavus, hallux valgus, hammertoe, claw toe or calluses.  
There was also no tenderness on the Achilles and good 
sensation to the toes.  The examiner noted that the Veteran 
was working full-time and functions in his occupational 
environment without limitations or work restrictions.   

April and May 2008 treatment records show complaints of foot 
pain.  In April, the Veteran requested a cortisone shot for 
the pain in his foot.  

The Veteran was afforded a VA examination on July 3, 2008.  
The VA examiner had the opportunity to review the Veteran's 
case file.  She noted swelling in the left foot plantar 
aspect.  The Veteran experienced fatigue and reported 
increased pain with standing and walking.  The examiner 
reported that the Veteran takes salsalate and receives 
injections in the sole of his foot.  The Veteran wears shoe 
inserts but does not use other assistive devices.  He 
reported missing 10 workdays in a month.  The plantar aspect 
of the left foot was tender and there was swelling in the 
metatarsal area.  There was no joint involvement in the left 
foot.  The examiner noted the Veteran's gait was antalgic and 
guarded.  The Veteran did not have hammertoe, clawfoot, high 
arch or other deformities. 

In September 2008, the Veteran had surgery on his left second 
interspace due to neuroma.  

The Veteran received a VA examination in January 2009.  The 
VA examiner had the opportunity to review the Veteran's case 
file.  The examiner noted the Veteran's surgery in 2008 and 
stated that the pain improved, although there were residuals 
of swelling and numbness.  He was on no weight bearing status 
for approximately one week, then limited weight-bearing 
status for three weeks, and has returned to full duty status 
now.  The Veteran reported aching and stiffness in the 
morning with improves with walking.  The Veteran takes 
aspirin and does not use assistive devices.  The examiner 
noted a well-healed 3 cm scar along the top of the left foot 
between the third and fourth toes, without tenderness.  The 
Veteran was able to squat on the left foot without apparent 
discomfort.  He had dorsiflexion to 20 degrees, plantar 
flexion to 45 degrees, inversion to 30 degrees and eversion 
to 20 degrees.  The Veteran had a normal gait and did not 
exhibit hammertoes, high arch, clawfoot or other deformity.  

A review of the record shows that prior to July 3, 2008, the 
criteria for the assignment of a compensable rating were not 
met.  Beginning July 3, 2008, the day of his VA examination 
and ending on January 4, 2009, the criteria for a rating to 
30 percent were met, and since January 5, 2009, the criteria 
for the assignment of a compensable rating have not been met.

Prior to July 3, 2008, the Veteran did not walk with an 
antalgic gait and had full range of motion.  See June 2007 
and February 2008 VA examination reports.  Additionally, 
although the Veteran experienced some tenderness and there 
were subjective complaints of pain, his work was not affected 
and there was no swelling.  Moreover, although the Veteran 
requested a cortisone shot in April and May 2008, medical 
reports overall during this period still show normal range of 
motion with tenderness.  In 2007, the examiner specifically 
noted no change in motion during repetitive movement and in 
February 2008 the Veteran's disability picture remained the 
same.  The Veteran's disability until this point was not 
consistent with a moderate foot injury, but rather a slight 
foot injury which is non-compensable.  

It is not until July 3, 2008, that the medical evidence shows 
tenderness, swelling and fatigue while walking.  Thereafter, 
in September 2008, the Veteran underwent surgery for neuroma, 
which left him non weight bearing for one week and on a 
limited weight bearing status for three weeks.  Because of 
the Veteran's increased symptoms and resultant surgery, the 
Board finds that a 30 percent rating is warranted under 
Diagnostic Code 5284 for a severe foot disability.  At this 
time, VA examination revealed that the Veteran wore shoe 
inserts, he experienced tenderness and swelling and his gait 
was antalgic and guarded.  When resolving all doubt in the 
Veteran's favor, the Veteran's disability picture warrants 
the assignment of a 30 rating until January 4, 2009.  See 
38 C.F.R. § 4.3 (2009).

However, beginning January 5, 2009, the disability more 
nearly approximates a non-compensable rating.  The January 
2009 examiner noted that the Veteran returned to full duty 
status and had no tenderness.  He also had full range of 
motion and his scar was well healed.  The Veteran's 
disability more nearly approximates a slight disability 
rating under Diagnostic Code 5284 and does not rise to the 
level of a moderate disability.  The Veteran exhibited only 
subjective complaints of pain, with no objective evidence of 
instability, weakness, or any malunion or nonunion of the 
tarsal or metatarsal bones.  In view of the above, the Board 
finds that the symptoms are not shown to be comparable to 
moderate injuries of the foot.

For the period prior to July 3, 2008 and after January 4, 
2009, the Board has also considered whether the Veteran 
disability warranted a compensable evaluation under other 
diagnostic criteria related to the foot.  However, these 
diagnostic codes do not apply, as there is no evidence that 
the Veteran has bilateral weak foot (5277), acquired claw 
foot (pes cavus) (5278); metatarsalgia (Morton's disease) 
(5279), hallux valgus (5280), hallux rigidus (5281) or 
hammertoe (5282).  Here, the Veteran's disability is 
manifested by subjective complaints of foot pain and no use 
of assistive devices.  Additionally, the medical findings 
show no hammertoes, pes cavus deformity, metatarsalgia 
(Morton's' disease), or hallux ridgus deformity.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
this case, Diagnostic Code 5284 is not based on limitation of 
motion alone; therefore, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  In any event, there has been no 
demonstration of additional functional limitation of the left 
foot such as to enable a finding that the Veteran's 
disability picture most nearly approximates a higher 
evaluation.

In reaching this determination, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009) governing the requirements for an extraschedular 
evaluation.  However, the Veteran's disability has not 
resulted in marked interference with employment and/or 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service.  Even in 2008, after the 
Veteran underwent foot surgery, he was on non weight-bearing 
status for approximately one week, limited weight bearing 
status for approximately three weeks and returned to full 
duty status thereafter.  There is no evidence of marked 
interference with employment or frequent hospitalizations.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is currently 
appropriately rated non compensable for the period before 
July 3, 2008 and after January 4, 2009.  The Veteran is 
entitled to a 30 percent evaluation for the period of July 3, 
2008 to January 4, 2009.  

Hypertension

The Veteran asserts that the rating he received for 
hypertension does not accurately reflect its severity.  A 
review of the record shows that an initial compensable rating 
is not warranted.  

The Veteran's disability is currently rated under Diagnostic 
Code 7101, the criteria for diseases of the arteries and 
veins.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 
percent rating is assigned if the diastolic pressure is 
predominately 100 or more or; systolic pressure is 
predominantly 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly 100 or more.  A 
20 percent rating is assigned for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is warranted 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is warranted for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).

By way of history, the Veteran's hypertension began in 1999.  
The Veteran received a VA examination in June 2007.  The VA 
examiner had the opportunity to review the Veteran's case 
file.  He noted that the Veteran was taking lisinopril and 
propranolol.  The examiner noted no left ventricular 
hypertrophy, no cardiomegaly and no cardiac events.  

December 2007 treatment records show blood pressure of 
132/70.  In January 2008, the Veteran had blood pressures of 
115/99 and 130/83.  In February 2008, the Veteran had a blood 
pressure of 130/89.  

The Veteran was afforded a VA examination in February 2008.  
The VA examiner had the opportunity to review the Veteran's 
case file.  The Veteran had blood pressure readings as 
follows: 133/78, 136/84 and 132/82.  

In March 2008, the Veteran had blood pressures of 150/95 and 
147/97.  In April 2008, the Veteran had blood pressures of 
143/82, 140/82 and 100/60.  

May 2008 treatment records show symptomatic low blood 
pressure and the examiner adjusted the Veteran's medication 
to improve blood pressure control.  He had a blood pressure 
reading of 129/71.  

The Veteran was afforded a VA examination in July 2008.  The 
VA examiner had the opportunity to review the Veteran's case 
file.  She noted symptoms of headaches with some occasional 
dizziness, but no syncopal episodes.  The Veteran was taking 
lisinopril twice a day and was experiencing marked fatigue.  
His blood pressure readings were 168/89, 169/99 and 164/94.  

The Veteran received a VA examination in January 2009.  The 
VA examiner had the opportunity to review the Veteran's case 
file.  The examiner noted that the Veteran was taking 
lisinopril and propranolol.  The Veteran's blood pressure at 
the time of the examination was 145/58, 125/72 and 134/79.  
The examiner noted that heart size was normal and no 
arteriosclerotic complications were present.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to a compensable rating for hypertension.  
The medical evidence of record shows that the Veteran is on 
continuous medications for control of his hypertension.  
However, the medical evidence does not show that the 
diastolic pressure is predominately 100 or more, the systolic 
pressure is predominantly 160 or more, or that the Veteran 
has a history diastolic pressure predominantly 100 or more.  
The Board notes the July 2008 VA examination findings of 
systolic readings over 160.  However, by history and 
currently, out of 19 readings only three were 160 or more.  
In fact, the Veteran's VA outpatient treatment reports and 
examination reports dated from 2007 through 2009, show 
readings below 160.  It is only the July 2008 VA examination 
report that presents an aberration.  There is no evidence 
that these readings are representative of the Veteran's usual 
blood pressure readings.  Diastolic blood pressure was never 
100 or greater.  Accordingly, a compensable rating is not 
warranted for the service-connected hypertension at any time 
during the pendency of this appeal.  See Fenderson, supra; 
Hart, supra.  The preponderance of the evidence is against 
the claim for an initial compensable rating.

The evidence discussed above does not show that the service-
connected hypertension presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the hypertension has required no periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  The medical evidence shows that 
the Veteran's hypertension is controlled on medication and 
the symptoms are normal manifestations of this disease and 
are contemplated in the rating schedule.  The evidence also 
shows that the Veteran works full time.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.

In conclusion, the preponderance of the evidence is against 
the award of a compensable disability rating for 
hypertension, and the claim is denied.  As a preponderance of 
the evidence is against the award of increased ratings, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in May 
2007.  The Veteran's claims arise from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Based on the 
foregoing, no further development is required with respect to 
the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran four VA 
examinations.  The VA examiners had the opportunity to review 
the Veteran's case file and provided thorough details as to 
the Veteran's disabilities.  The examination reports are 
adequate for evaluative purposes.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file.  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claims at this time.




ORDER

Entitlement to an initial compensable rating prior to July 3, 
2008 for status post fracture of the left foot is denied.

Entitlement to an initial rating to 30 percent and no higher 
for status post fracture of the left foot for the period of 
July 3, 2008 to January 4, 2009 is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 

Entitlement to an initial compensable rating after January 4, 
2009 for status post fracture of the left foot is denied.

Entitlement to an initial compensable rating for hypertension 
is denied.


REMAND

The Veteran seeks a compensable rating for his service-
connected hyperhidrosis.  He contends that he has been 
misdiagnosed and that he suffers from craniofacial 
hyperidrosis of the head, face and neck and not just his 
hands.  

Under Diagnostic Code 7832, hyperhidrosis with the ability to 
handle paper or tools after therapy warrants the assignment 
of the current noncompensable rating. Hyperhidrosis with the 
inability to handle paper or tools because of moisture and 
unresponsiveness to therapy, warrants the assignment of a 30 
percent disability rating, the maximum evaluation allowed for 
this disability.  38 C.F.R. § 4.118, Diagnostic Code 7832.

A June 2007 examination noted that the Veteran was taking 
aluminum chloride for his disability, but reported it was not 
helping.  A July 2008 VA examiner noted that the Veteran was 
not on any medication and that his symptoms were local 
wetness.  She reported increased perspiration in the face, 
which causes wetness, blurred vision and makes him unable to 
handle the tools at work.  The examiner emphasized that the 
wetness is not in his hands but in his scalp and face.   

The Veteran's most recent VA examination in January 2009, 
noted watery blisters on the palms of both hands with mild 
itching.  The examiner noted the use of over the counter 
topical treatments, creams and lotions for his hands.  The 
examiner did not comment on the Veteran's face, head or neck.  

The record as it now stands does not provide a basis for 
properly evaluating the Veteran's hyperhidrosis under the 
applicable criteria.  Thus, a VA dermatologic examination is 
indicated.

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA 
dermatology examination to clarify the 
current manifestations and functional 
effects of the Veteran's hyperhidrosis.  
The Veteran's claims file must be 
provided to the examiner for review.  
After reviewing the Veteran's subjective 
complaints and conducting all tests 
deemed appropriate, the examiner should 
specifically address whether the Veteran 
is unable to handle paper or tools 
because of moisture and whether the 
condition has been unresponsive to 
therapy.  A complete rationale should be 
provided for any opinion expressed.

2.  The AMC/RO should review the 
examination report to ensure that it is 
responsive to and in compliance with 
the directives of this remand and if 
not, the AMC/RO should implement 
corrective procedures.

3.  Readjudicate the issue on appeal 
based on a review of the entire 
evidentiary record.  If all the desired 
benefits are not granted, a 
supplemental statement of the case 
should be furnished to the Veteran and 
his representative.  The Veteran's 
representative should also be presented 
with the opportunity to submit a VA 
Form 646.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


